Case: 21-20296      Document: 00516132805         Page: 1     Date Filed: 12/15/2021




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                      December 15, 2021
                                   No. 21-20296                          Lyle W. Cayce
                                                                              Clerk

   Thomas Salter; Owen Keith Hendricks,

                                                            Plaintiffs—Appellants,

                                       versus

   Cheniere Energy, Incorporated,

                                                            Defendant—Appellee.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 4:19-CV-4749


   Before Southwick, Oldham, and Wilson, Circuit Judges.
   Per Curiam:*
          Thomas Salter and Owen Keith Hendricks contend that the district
   court improperly granted summary judgment on their sexual harassment and
   retaliation claims against Cheniere Energy.        The district court found
   “Hendricks and Salter . . . cannot offer a shred of evidence to support [their]
   claim[s]. Legal conclusion and baseless accusations are insufficient.” We


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-20296        Document: 00516132805             Page: 2      Date Filed: 12/15/2021




                                        No. 21-20296


   agree. Salter and Hendricks also fail to support their arguments on appeal
   with adequate briefing. For these reasons, we AFFIRM.
                                              I.
           Cheniere is an energy company primarily engaged in the liquified
   natural gas business. Salter and Hendricks were employees of Cheniere.
   Both worked at Cheniere’s Corpus Christi Liquefaction site in Gregory,
   Texas. Hendricks was employed as Cheniere’s Director of Construction
   while Salter was a Marine Superintendent. Hendricks “was the highest
   authority in that office.” Elizabeth Ruiz was employed by Cheniere as
   Hendricks’s office manager.
           Cheniere maintained several utility terrain vehicles (UTVs) so
   employees could navigate the Corpus Christi worksite. Over the Memorial
   Day, Labor Day, or Fourth of July weekends in 2016, 2017, and 2018,
   Hendricks and Salter removed a particularly high-powered UTV from the
   worksite and took it to Crystal Beach in Galveston, Texas. 1 In addition to
   Hendricks and Salter, various friends and family attended the beach trip,
   some connected with Cheniere, others not.
           In July 2018, Ruiz spoke with Hendricks’s superior at Cheniere, Ed
   Lehotsky, the Senior Vice President of Engineering and Construction. She
   discussed the need to purchase fire-resistant raincoats for every member of
   the office, a purchase that Hendricks had already rejected. In August 2018,
   Hendricks and Ruiz had a vocal disagreement over purchasing priorities for
   the office. During the argument, Ruiz expressed her frustration about



           1
             The record indicates that Hendricks and Salter drove multiple UTVs while at the
   beach, some of which were their personal property. Deposition testimony focuses on a
   single high-powered company UTV, but witnesses also occasionally refer to the use of
   multiple company UTVs. For ease of reference, we refer to the single UTV above the line.




                                              2
Case: 21-20296       Document: 00516132805          Page: 3   Date Filed: 12/15/2021




                                     No. 21-20296


   Hendricks’s perceived favoritism toward Salter. Hendricks responded to
   Ruiz by asking her, “Why do you have such a hard-on for Salter[?]” In
   response, Ruiz loudly said, “I don’t know if you’re sucking Thomas Salter’s
   d[***] or he is sucking yours.”
            The next day, wholly unaware of Hendricks and Ruiz’s argument,
   Lehotsky and Nancy Bui, Cheniere’s Director of Human Resources, arrived
   at the Corpus Christi worksite. Ruiz informed Bui of the disagreement, and
   over the course of that day Bui interviewed Ruiz, Hendricks, and Salter.
   Lehotsky also met with Hendricks regarding the matter. Two weeks later,
   Bui, Lehotsky, and others followed up with Hendricks and Ruiz to resolve
   any residual issues with their working relationship.
            Later that same month, Lehotsky learned about the beach trips that
   Hendricks and Salter had taken with the company UTV. Deanna Newcomb,
   Cheniere’s Chief Compliance and Ethics Officer, subsequently met with
   both Hendricks and Salter. She discussed the UTV usage as well as
   Hendricks’s and Salter’s presence at an unapproved hunting trip paid for by
   a Cheniere vendor the prior year.          Following the ethics investigation,
   Lehotsky fired both Hendricks and Salter.
            Hendricks and Salter filed suit against Cheniere in federal district
   court.     They alleged sex discrimination, age discrimination, sexual
   harassment, and retaliation in violation of Title VII of the Civil Rights Act,
   42 U.S.C. § 2000e, and in violation of Texas law. Hendricks and Salter
   alleged that Ruiz’s comment to Hendricks constituted sexual harassment,
   that Ruiz had engaged in a pattern of harassing conduct, and that Cheniere
   had done nothing to remedy the situation. They alleged that rather than
   punish Ruiz, Cheniere fired Hendricks and Salter for lodging legitimate
   complaints.




                                          3
Case: 21-20296       Document: 00516132805             Page: 4      Date Filed: 12/15/2021




                                        No. 21-20296


           After limited discovery, Cheniere moved for summary judgment. The
   district court granted the motion, finding, inter alia, that Hendricks and
   Salter had failed to make a prima facie showing for any of their claims.
   Aggrieved, Hendricks and Salter appeal. 2
                                             II.
           We review a grant of summary judgment de novo, applying the same
   standard as the district court. Ikossi-Anastasiou v. Bd. of Supervisors of La.
   State Univ., 579 F.3d 546, 549 (5th Cir. 2009) (citing Ruiz v. Whirlpool, Inc.,
   12 F.3d 510, 513 (5th Cir. 1994)). First, we review Hendricks’s and Salter’s
   harassment claim.
           For a sexual harassment claim to survive summary judgment,
           a plaintiff must show that (1) [he] is a member of a protected
           class; (2) [he] suffered unwelcomed harassment; (3) the
           harassment was based on [his] membership in a protected
           class; (4) the harassment “affected a term, condition, or
           privilege of employment”; and (5) “the employer knew or
           should have known” about the harassment and “failed to take
           prompt remedial action.”
   West v. City of Hous., 960 F.3d 736, 741 (5th Cir. 2020) (per curiam) (quoting
   Ramsey v. Henderson, 286 F.3d 264, 268 (5th Cir. 2002)). The district court
   found that Hendricks and Salter offered “no evidence to show why [Ruiz’s]
   comment [wa]s based on [their] sex . . . . Because Hendricks and Salter
   cannot prove the elements for sexual harassment, their claim fails.” On
   appeal, Salter and Hendricks wholly fail to address this finding. Beyond that,
   they also fail to provide any argument regarding their membership in a
   protected class. On both points, “[f]ailure adequately to brief an issue on


           2
            Hendricks and Salter abandon their age and sex discrimination claims as well as
   their Texas state law claims on appeal.




                                              4
Case: 21-20296      Document: 00516132805           Page: 5    Date Filed: 12/15/2021




                                     No. 21-20296


   appeal constitutes waiver of that argument.” Roy v. City of Monroe, 950 F.3d
   245, 251 (5th Cir. 2020) (internal quotation marks omitted) (quoting Procter
   & Gamble Co. v. Amway Corp., 376 F.3d 496, 499 n.1 (5th Cir. 2004)). We
   thus decline to address their sexual harassment claim further.
          As for the retaliation claim, Hendricks and Salter bear the burden of
   demonstrating that (1) they “engaged in activity protected by Title VII, (2)
   that an adverse employment action occurred, and (3) that a causal link existed
   between the protected activity and the adverse action.” Ikossi-Anastasiou,
   579 F.3d at 551 (internal quotation marks omitted) (quoting Gee v. Principi,
   289 F.3d 342, 345 (5th Cir. 2002)). “If an adverse employment action occurs
   within close temporal proximity to protected activity known to the employer,
   a plaintiff will have met [the] burden to establish a prima facie case of
   retaliation.” Badgerow v. REJ Props., Inc., 974 F.3d 610, 619 (5th Cir. 2020)
   (citing Garcia v. Pro. Cont. Servs., Inc., 938 F.3d 236, 243 (5th Cir. 2019)).
          Once a prima facie case is made, “the burden shifts to the employer
   ‘to articulate some legitimate, nondiscriminatory reason’ for its actions.” Id.
   (quoting McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802 (1973)). “If
   the employer proffers a legitimate, nondiscriminatory reason, the burden
   then returns to the plaintiff to prove that the employer’s reason is pretext for
   unlawful discrimination.” Id. (citing Septimus v. Univ. of Hous., 399 F.3d 601,
   607 (5th Cir. 2005)). At that stage, temporal proximity alone will not
   “establish that the company’s stated explanation” was pretextual. Garcia,
   938 F.3d at 243 (citing Strong v. Univ. Healthcare Sys., L.L.C., 482 F.3d 802,
   808 (5th Cir. 2007)).
          Hendricks and Salter demonstrate that there was some temporal
   proximity between their alleged complaints and their termination of
   employment. However, even assuming that this is sufficient to state a prima
   facie case, that is the only argument they provide. Cheniere Energy asserts




                                           5
Case: 21-20296      Document: 00516132805          Page: 6   Date Filed: 12/15/2021




                                    No. 21-20296


   that it terminated Hendricks and Salter after it discovered that the two had
   been using company property, particularly a high-powered UTV, on annual
   beach trips. As this is a legitimate, nondiscriminatory reason, the burden
   shifts back to Hendricks and Salter to demonstrate that Cheniere’s proffered
   reason for termination was mere pretext for discrimination.
          But Hendricks and Salter do not provide any evidence to rebut
   Cheniere’s statement beyond temporal proximity and their own testimony.
   Without evidence that Cheniere’s reason for terminating them was
   pretextual, they have failed to create a genuine issue of material fact on this
   point. As the district court observed, “[b]aselessly saying that a genuine
   issue of fact exists—without identifying a real disputed fact—does not make
   it true.” They have thus failed to carry their burden, and Cheniere was
   entitled to judgment as a matter of law.
          Finally, Hendricks and Salter allege the district court abused its
   discretion by not granting them broader discovery. But the record shows that
   they did not ask the district court for any discovery or seek any ruling on
   discovery whatsoever. As this issue was not presented in the first instance to
   the district court, “we will not address it on appeal.” Nasti v. CIBA Specialty
   Chems. Corp., 492 F.3d 589, 595 (5th Cir. 2007) (internal quotation marks
   omitted) (quoting FDIC v. Mijalis, 15 F.3d 1314, 1327 (5th Cir. 1994)).
                                        III.
          Hendricks and Salter’s appellate arguments are unavailing, and they
   do not meaningfully engage the district court’s conclusion that their
   harassment and retaliation claims fail as a matter of law. Therefore, the
   district court’s summary judgment is
                                                                  AFFIRMED.




                                          6